Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 1 of 30 PageID #: 9667




                         EXHIBIT A
8/5/2019                          Clive G. Brown 324-1
           Case 1:17-cv-01353-LPS Document       on Twitter: "Boy,
                                                             Filed what a load of old cobblers
                                                                     08/13/19         Page 2   thatof
                                                                                                    is.…
                                                                                                       30" PageID #: 9668

          Home          Moments                              Search Twitter                  Have an account? Log in
                                                                                                                            
                             Clive G. Brown
                             @Clive_G_Brown
                                                                                               Follow          
                  Boy, what a load of old cobblers that is.
                                           Mick Watson @BioMickWatson
                                           Loving the ONT section of the Illumina/PacBio response

                                           assets.publishing.service.gov.uk/media/5d42a671…



                  12:19 AM - 3 Aug 2019


                  5 Likes


   Clive G. Brown                                   5
                                                       © 2019 Twitter
                                                     About Help Center
   @Clive_G_Brown
                                                     Terms Privacy policy
   I fight for the users.                              Cookies Ads info


      Oxford, England
                              © 2019 Twitter About Help Center Terms Privacy policy Cookies Ads info


      Joined October 2013




https://twitter.com/Clive_G_Brown/status/1157551535443906560                                                                    1/1
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 3 of 30 PageID #: 9669




                         EXHIBIT B
      Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 4 of 30 PageID #: 9670


Bosco, Stephen

Subject:                          FW: PacBio v. Oxford: outstanding deposition / document / RFA issues




From: Culver, Kathryn <Kathryn.Culver@weil.com>
Sent: Thursday, June 13, 2019 5:22 PM
To: liz.flannery@bakerbotts.com
Cc: JYing@MNAT.com; JBlumenfeld@MNAT.com; DLOxford3@BakerBotts.com; mfarnan@farnanlaw.com;
bfarnan@farnanlaw.com; PacBio Oxford Delaware WGM Service <PacBio.Oxford.Delaware.WGM.Service@weil.com>
Subject: RE: PacBio v. Oxford: outstanding deposition / document / RFA issues

Counsel,

We maintain our requests to depose Gordon Sanghera and Clive Brown. The apex doctrine does not shield Oxford’s CEO
and CTO, two exceptionally knowledgeable and involved company leaders, from depositions in this case.

“When a witness has personal knowledge of facts relevant to the lawsuit, even a corporate president or CEO is subject
to deposition.” Apple Inc. v. Samsung Elecs. Co., 282 F.R.D. 259, 263 (N.D. Cal. 2012) (quoting WebSideStory, Inc. v.
NetRatings, Inc., No. 06CV408 WQH (AJB), 2007 WL 1120567, at *2 (S.D. Cal. Apr. 6, 2007)). When an apex deposition
issue arises, district courts in the Third Circuit have considered two factors: (1) “whether the executives’ possess
personal or superior unique knowledge” and (2) “whether the information could be obtained from lower level
employees or through less burdensome means, such as interrogatories.” Reif v. CNA, 248 F.R.D. 448, 451 (E.D. Pa. 2008).

Here, Mr. Sanghera and Mr. Brown have superior and unique knowledge. Oxford’s document production and witness
testimony clearly show that these executives have been deeply involved in decision-making processes of the company.
For example, Spike Willcocks testified that Mr. Sanghera is responsible for making the ultimate decisions on whether to
introduce products. See 2019-05-01 Dep. Tr. Willcocks at 160:7-10. And while engaged in Oxford’s day-to-day
operations, Mr. Sanghera and Mr. Brown were monitoring PacBio’s patents and activities. See e.g., ONTS.ITC.00762348-
350, ONTS.ITC.00004332-4333, ONT_DEL00064350; see also 2019-05-29 Dep. Tr. McDonald at 98:14-99:12.

In addition, Mr. Brown frequently gives presentations to public audiences about Oxford’s infringing technology and is
regarded as a “very eminent person at Oxford Nanopore.” 2019-06-07 Dep. Tr. Dokos at 160:14-161:5 (rough); see e.g.,
ONT_DEL00003970, ONT_DEL00011332, ONT_DEL00014227, ONT_DEL00202113, ONT_DEL00203790. Rosemary Dokos’
testimony revealed that Mr. Brown is not only Oxford’s principal public speaker, but he also serves as a chief internal
source of information about PacBio’s competitive technological advances. Id. at 160:24-162:11 (rough); see also
ONT_DEL00064350. Mr. Brown has further unique, non-cumulative knowledge because he is an inventor on a number of
patent applications related to the Accused Products in this case. See e.g., EP3269825A1 (filed 2012-09-21), U.S. Patent
Application No. 15/179,802 (filed 2016-06-10), and U.S. Patent No. 9,957,560 (issued 2018-05-01).

In the interest of cooperation, we agreed to postpone our efforts to depose Mr. Sanghera and Mr. Brown until after we
had taken all depositions of Oxford’s 30(b)(6) witnesses: Tim Cowper, Stuart Reid, Jim McDonald and Rosemary Dokos.
Not only do Mr. Sanghera and Mr. Brown have personal knowledge surrounding Oxford’s willful infringement of PacBio’s
patents, discovery cannot be obtained through other, lower-level executives.

Oxford’s 30(b)(6) witnesses testified that they either did not know or remember certain facts or were not involved in
decision-making processes. For example, Stuart Reid failed to provide sufficient answers to numerous questions in his
deposition. 2019-06-06 Dep. Tr. Reid at 141:1-142:4, 145:21-146:16, 148:21-24, 173:17-23 (rough). Reid could only
speculate about the contents of Clive Brown’s presentations on the Accused Products, thereby demonstrating his lack of
knowledge. Id. at 219:16-221:14 (rough); See e.g., ONT_DEL00009379.
                                                           1
        Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 5 of 30 PageID #: 9671

Additionally, Tim Cowper, Oxford’s Vice President of Finance, testified that he does not have personal knowledge of all
of Gordon Sanghera’s decision-making processes. 2019-06-04 Dep. Tr. Cowper at 23:6-20 (rough). Furthermore, Jim
McDonald testified that he did not know whether Gordon Sanghera had concerns about PacBio’s patent rights in the
area of nanopore sequencing from 2015 until the filing of this lawsuit. 2019-05-29 Dep. Tr. McDonald at 131:13-23.

Oxford’s citation to Ford Motor Co. v. Edgewood Props., No. 06-1278, 2011 U.S. Dist. LEXIS 67227 (D.N.J. 2011) is
misguided. In Ford Motor Co., the court agreed with Judge Salas’ denial of Ford’s motion for a protective order to
prevent the deposition of Ford’s former Group Vice President. Judge Salas relied on Otsuka Pharm. Co. v. Apotex Corp.,
No. 07-1000, 2008 WL 4424812 (D.N.J. Sept. 25, 2008), as the basis for finding that this executive had “superior and
unique knowledge.” Ford Motor Co., No. 06-1278, D.I. 438, at *4, *7 (D.N.J. 2011). Judge Salas explained that in Otsuka,
“the court denied a motion to prohibit the deposition of a CEO in a patent case partly because the CEO was directly
involved in matters that were at issue and the CEO had discoverable information that was not cumulative of other
witnesses.” Ford Motor Co., No. 06-1278, D.I. 438, at *4 (D.N.J. 2011) (citing Otsuka Pharm. Co. v. Apotex Corp., 2008 WL
4424812, at *3, *5).

By Monday 6/17, please provide dates that you will agree to offer Gordon Sanghera and Clive Brown for depositions, or
in the alternative, please let us know your availability to meet and confer next Tuesday or Wednesday.

Best,

Kathryn




Kathryn Culver

Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065-1134
kathryn.culver@weil.com
+1 650 802 3131 Direct
+1 650 802 3100 Fax




From: liz.flannery@bakerbotts.com <liz.flannery@bakerbotts.com>
Sent: Wednesday, June 12, 2019 6:10 AM
To: Magee, Robert <Robert.Magee@weil.com>; PacBio Oxford Delaware WGM Service
<PacBio.Oxford.Delaware.WGM.Service@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>
Cc: JYing@MNAT.com; JBlumenfeld@MNAT.com; DLOxford3@BakerBotts.com; mfarnan@farnanlaw.com;
bfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: outstanding deposition / document / RFA issues

Bobby,

We are working on an alternate date for Tim Massingham and will provide that shortly. As to Gordon Sanghera and
Clive Brown, we have already told PacBio that Oxford does not intend to present them for deposition based on the apex
doctrine (see attached email). As you may recall, we spoke about this subsequent to my attached email and you
indicated that PacBio would provide a written response as to why PacBio feels that it is still entitled to those
depositions. We are still awaiting that response.
                                                            2
       Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 6 of 30 PageID #: 9672

Thanks,
Liz


Liz Durham Flannery

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA




From: Magee, Robert <Robert.Magee@weil.com>
Sent: Wednesday, June 12, 2019 1:02 AM
To: Flannery, Liz <liz.flannery@bakerbotts.com>; PacBio Oxford Delaware WGM Service
<PacBio.Oxford.Delaware.WGM.Service@weil.com>; Chi, Shawn <Shawn.Chi@weil.com>
Cc: EXT Ying, Jennifer <JYing@MNAT.com>; EXT Blumenfeld, Jack <jblumenfeld@MNAT.com>; DL Oxford3
<DLOxford3@BakerBotts.com>; mfarnan@farnanlaw.com; bfarnan@farnanlaw.com
Subject: RE: PacBio v. Oxford: outstanding deposition / document / RFA issues


[EXTERNAL EMAIL]


Liz,

Addressing the issues raised in your email:

First, we can offer the following dates for deposition:
      • Stephen Turner – July 9 in Redwood Shores
      • Jason Chin – June 21, 25, or 26 in Redwood Shores
We are working with Adrian Fehr on his availability for deposition in San Francisco. We believe he will be available the
first week in July, but he is still finalizing business plans. We note that we also need possible dates for the depositions of
Tim Massingham, Gordon Sanghera, and Clive Brown.

Second, PacBio confirms that it has performed a search and is not in possession of any notebooks of Jon Sorenson. With
respect to the lab notebooks identified by ONT, PacBio has reviewed the notebooks and believes the authors are:
PCB-ONT-ITC-0008180.pdf - Mary Ma
PCB-ONT-ITC-0008609.pdf - Cheryl Heiner
PCB-ONT-ITC-0387001.pdf - Jason Londry
PCB-ONT-ITC-1196098.pdf - Steve Turner
PCB-ONT-ITC-1196533.pdf - Steve Turner

                                                              3
      Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 7 of 30 PageID #: 9673
PCB-ONT-ITC-1196658.pdf - Steve Turner

Finally, PacBio is not available for a meet and confer on Wed. or Thurs. of this week. PacBio can be available to meet
and confer on Friday after 3pm PT or Monday between 10-11:30am PT or after 1pm PT.

Best,
Bobby

From: liz.flannery@bakerbotts.com [mailto:liz.flannery@bakerbotts.com]
Sent: Monday, June 10, 2019 1:51 PM
To: PacBio Oxford Delaware WGM Service; Magee, Robert; Chi, Shawn
Cc: JYing@MNAT.com; JBlumenfeld@MNAT.com; DLOxford3@BakerBotts.com; mfarnan@farnanlaw.com;
bfarnan@farnanlaw.com
Subject: Re: PacBio v. Oxford: outstanding deposition / document / RFA issues

Counsel,

We write to follow up on several discovery requests to PacBio that are still outstanding. First, we note that we are still
waiting for dates for deposition for Stephen Turner, Adrian Fehr, and Jason Chin. We ask that PacBio provide these
dates no later than Monday June 17.

Second, we are awaiting PacBio’s response on two inquiries that we have raised with regard to inventor lab notebooks.
    • We note that Jon Sorenson testified at his deposition that he authored lab notebooks while at PacBio, which are
       responsive to several of Oxford’s RFPs in this case, and we requested at the deposition that PacBio produce
       those notebooks. We ask that PacBio produce these notebooks, or confirm that it no longer has those
       notebooks in its possession, custody, or control, no later than Monday June 17.
    • We are also still awaiting PacBio’s response on our request to identify the authors of certain lab notebooks
       produced by PacBio. The relevant email is attached, and we understand that Mr. Magee indicated that a
       response was forthcoming. We ask that PacBio provide that response no later than Monday June 17.

Finally, we note that PacBio’s recent responses to RFA Nos. 24-26 are insufficient. We respectfully disagree that these
RFAs are vague / ambiguous or are seeking expert opinions that are not within PacBio’s knowledge, particularly since the
language of these requests is taken directly from elements in the asserted patent claims. We would like to schedule a
meet and confer to discuss these responses, and so please let us know when you would be available for a meet and
confer on Wed or Thurs of this week.

Thanks,
Liz

Liz Durham Flannery

Baker Botts L.L.P.
liz.flannery@bakerbotts.com
T +1.713.229.2104
F +1.713.229.7704

910 Louisiana Street
Houston, Texas 77002
USA




                                                             4
      Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 8 of 30 PageID #: 9674




Confidentiality Notice:

The information contained in this email and any attachments is intended only for the recipient[s] listed above and may be privileged
and confidential. Any dissemination, copying, or use of or reliance upon such information by or to anyone other than the recipient[s]
listed above is prohibited. If you have received this message in error, please notify the sender immediately at the email address
above and destroy any and all copies of this message.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                                  5
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 9 of 30 PageID #: 9675




                    EXHIBIT C
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 10 of 30 PageID #: 9676




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 11 of 30 PageID #: 9677




                    EXHIBIT D
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 12 of 30 PageID #: 9678




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 13 of 30 PageID #: 9679




                          EXHIBIT E
8/5/2019   Case 1:17-cv-01353-LPS Document 324-1 Executive
                                                   Filed -08/13/19
                                                           Clive Brown Page 14 of 30 PageID #: 9680


   Executive
   Clive Brown Chief Technology Oﬃcer
   Clive is Chief Technology Oﬃcer at Oxford Nanopore. On the Executive team, he is responsible for all of the
   Company’s product-development activities. Clive leads the speciﬁcation and design of the Company’s
   nanopore-based sensing platform, including strand DNA/RNA sequencing and protein-sensing applications
   with a strong focus on scientiﬁc excellence and successful adoption by the scientiﬁc community.


   Clive joined Oxford Nanopore from the Wellcome Trust Sanger Institute (Cambridge, UK) where he played a
   key role in the adoption and exploitation of 'next generation' DNA sequencing platforms. This involved helping
   to set up the world’s largest single installation of Illumina (formerly Solexa) Genome Analyzers in a production
   sequencing environment, initially used to pioneer the 1000 genomes project.


   From early 2003 he was Director of Computational Biology and IT at Solexa Ltd, where he was central to the
   development and commercialisation of the Genome Analyzer (GA). Solexa was sold to Illumina for $650m in
   early 2007 after the successful placement and adoption of 12 instruments. The Solexa technology, now
   commercialised by Illumina, is the market-leading DNA sequencing technology driving the renaissance in
   DNA-based discovery.


   He has a strong background in computer science and genetics/molecular biology and manages
   interdisciplinary teams including mechanical engineering, electronics, physics, surface chemistry,
   electrophysiology, software engineering and applications (of the technology). Clive applies modern agile
   management techniques to the entire product-development lifecycle.


   Clive has also held various management and consulting positions at GlaxoWellcome, Oxford Glycosciences
   and other EU- and US-based organisations. He has worked at the interface between computing and science,
   ranging from genetics to proteomics. He holds degrees in Genetics and Computational Biology from the
   University of York.




            Privacy Notice:
            We use cookies and similar
            technologies to ensure you get the
                                                             ❯ Cookie Settings          ✓ Accept Cookies
            best experience on our
            websites.View our privacy policy
            here.                                       Careers

https://nanoporetech.com/node/84                                                                                      1/2
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 15 of 30 PageID #: 9681




                     EXHIBIT F
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 16 of 30 PageID #: 9682




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 17 of 30 PageID #: 9683




                    EXHIBIT G
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 18 of 30 PageID #: 9684




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 19 of 30 PageID #: 9685




                    EXHIBIT H
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 20 of 30 PageID #: 9686




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 21 of 30 PageID #: 9687




                      EXHIBIT I
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 22 of 30 PageID #: 9688




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 23 of 30 PageID #: 9689




                      EXHIBIT J
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 24 of 30 PageID #: 9690




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 25 of 30 PageID #: 9691




                    EXHIBIT K
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 26 of 30 PageID #: 9692




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 27 of 30 PageID #: 9693




                     EXHIBIT L
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 28 of 30 PageID #: 9694




                  REDACTED
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 29 of 30 PageID #: 9695




                    EXHIBIT M
Case 1:17-cv-01353-LPS Document 324-1 Filed 08/13/19 Page 30 of 30 PageID #: 9696




                  REDACTED
